        Case 1:20-cv-01106-LGS Document 114 Filed 02/02/21 Page 1 of 19




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK

                                             )
 KEWAZINGA CORP.,                            )
                                             )
                       Plaintiff,            )   Civil Action No. 1:20-cv-01106-LGS
                                             )
 vs.                                         )
                                             )   JOINT CLAIM CONSTRUCTION CHART
 GOOGLE LLC,                                 )
                                             )
                       Defendant.            )
                                             )


       Pursuant to the Court’s Scheduling Order in this case (D.I. 32) and Local Patent Rule 4-

5(d) of the Eastern District of Texas (“Texas Rule 4-5(d)”), Plaintiff Kewazinga Corp.

(“Kewazinga”) and Defendant Google LLC (“Google”) hereby submit this Joint Claim

Construction Chart (“Joint Chart”). The parties have organized the Joint Chart into three sections:

(1) disputed term “array of cameras”; (2) disputed term “mosaicing”; and (3) agreed-upon terms.

Some of the asserted claims include both disputed terms, “array of cameras” and “mosaicing.”

Thus, for convenience, those claims have been reproduced in the sections for each term.

Additionally, the parties have agreed that certain claim terms should be construed in accordance

with the Court’s construction of the disputed term “mosaicing,” as identified in the “Agreed

Proposed Constructions” section.




                                                 1
                                 Case 1:20-cv-01106-LGS Document 114 Filed 02/02/21 Page 2 of 19




A.         Disputed Claims (Texas Rule 4-5(d)(1))


                       Disputed Phrases and Claim Language                            Kewazinga’s          Google’s            Court’s
                                                                                       Proposed            Proposed          Construction
                                                                                      Construction        Construction

    “array of cameras”                                                              No construction is   a set of multiple
     (U.S. Patent No. 6,535,226 (“’226 patent”), claims 55, 119;                    necessary.           cameras, each
     U.S. Patent No. 6,522,325 (“’325 patent”), claims 1, 5, 6, 10, 14, 15, 29;     However, if the      fixed in relation
                                                                                    Court rules that     to each other
     reproduced in full below)
                                                                                    one is necessary,
                                                                                    Kewazinga
    ’226 patent, claims 55, 119:                                                    proposes the
                                                                                    following
     541. A method of providing users with views of a remote environment,           construction:
     the method comprising:
                                                                                    a camera
     receiving electronic images of the environment captured from an array of       configuration
     cameras, the array including at least a first series of cameras defining a     wherein the
     first path through the environment, the first series of cameras having         configuration can
     progressively different perspectives of the environment along the first        be created over
     path;                                                                          time by moving
     receiving a first input from a first user interface device associated with a   cameras
     first user, the first input indicating movement through the environment
     along the first path;
     providing to the first user images from the first series of cameras in
     sequence along the first path, thereby simulating movement by the first
     user through the environment along the first path.




1
    Unasserted dependent claim 54 reproduced for context.

                                                                        2
                        Case 1:20-cv-01106-LGS Document 114 Filed 02/02/21 Page 3 of 19




               Disputed Phrases and Claim Language                          Kewazinga’s     Google’s        Court’s
                                                                             Proposed       Proposed      Construction
                                                                            Construction   Construction
55. The method of claim 54 wherein the receiving images including
receiving images from a second series of cameras in the array, the second
series defining a second path through the environment, the second series
of cameras having progressively different perspectives on the
environment along the second path and wherein the method further
includes:
receiving a second input from a second user interface device associated
with a second user, the second input indicating movement through the
environment along the second path;
providing to the second user images from the second series of cameras in
sequence along the second path, thereby simulating movement by the
second user through the environment along the second path,
independently of simulating movement by the first user through the
environment.


119. A telepresence system for providing multiple users with simulated
independent movement through an environment, the system comprising:
an array of cameras including a series of cameras, each camera in the
series having an associated view of the environment from a progressively
different point perspective and an associated camera output representing
the associated view;
an electronic storage device for sharing outputs among multiple users;
and at least one processing element coupled to the electronic storage
device, the processing element configured to electronically store outputs
from cameras in the series and an indication of which camera each output
is associated with on the electronic storage device, thereby allowing


                                                               3
                          Case 1:20-cv-01106-LGS Document 114 Filed 02/02/21 Page 4 of 19




                 Disputed Phrases and Claim Language                              Kewazinga’s     Google’s        Court’s
                                                                                   Proposed       Proposed      Construction
                                                                                  Construction   Construction
 subsequent simultaneous retrieval of the stored outputs by multiple users;
 and
 the processing element also configured to sequentially retrieve for
 multiple users from the electronic storage device.stored [sic] outputs from
 cameras in the series, thereby simulating progressive movement along the
 different point perspectives of the views associated with the retrieved
 outputs.



’325 patent, claims 1, 5, 6, 10, 14, 15, 29:
 1. A telepresence system for providing a first user with a first display of
 an environment and a second user with a second display of the
 environment, the system comprising:
 an array of cameras, each camera having an associated view of the
 environment and an associated camera output representing the associated
 view, the array including at least one camera path wherein each path is
 defined by a series of cameras having progressively different perspectives
 of the environment;
 a first user interface device associated with the first user having first user
 inputs associated with movement along a first path in the array;
 a second user interface device associated with the second user having
 second user inputs associated with movement along a second path in the
 array;
 at least one processing element coupled to the user interface devices for
 receiving user inputs, the processing element configured to:


                                                                     4
                         Case 1:20-cv-01106-LGS Document 114 Filed 02/02/21 Page 5 of 19




                Disputed Phrases and Claim Language                           Kewazinga’s     Google’s        Court’s
                                                                               Proposed       Proposed      Construction
                                                                              Construction   Construction
interpret received first user inputs and select outputs of cameras in the
first path, mix the outputs of cameras in the first path in accordance with
the received first user inputs by sequentially mosaicing the selected
outputs of cameras in the first path and
interpret received second inputs and select outputs of cameras in the
second path independently of the first inputs, mix the outputs of cameras
in the second path in accordance with the received second user inputs by
sequentially mosaicing the selected outputs of cameras in the second path,
thereby allowing the first user and second user to navigate simultaneously
and independently through the array.


5. A system for remote seamless viewing of an environment from an
array of cameras, each having an output representing an image of the
environment, the device comprising:
an interface device having inputs for selecting a path through at least a
portion of the array from which to view the environment, the path
including a sequence of cameras, each camera in the sequence having a
different point perspective and a field of view that overlaps that of an
adjacent cameras; and
a display device for sequentially displaying the image from each camera
in the sequence by mosaicing the image of a current camera in the
sequence to the image of a next camera in the sequence, thereby
providing the user a seamless view of the environment.


6. A method for seamless viewing of an environment, the method
comprising:

                                                                  5
                         Case 1:20-cv-01106-LGS Document 114 Filed 02/02/21 Page 6 of 19




                Disputed Phrases and Claim Language                              Kewazinga’s     Google’s        Court’s
                                                                                  Proposed       Proposed      Construction
                                                                                 Construction   Construction
receiving electronically a first image from an array of cameras having
progressively different perspectives of the environment, the first image
having a first field of view;
receiving electronically a second image from the array, the second image
having a second field of the view that overlaps the first field of view;
receiving electronically a third image from the array, the third image
having a third field of view that overlaps the second field of view;
mosaicing the first image with the second image and then mosaicing the
second image with the third image; and
displaying the first, second, third and mosaic images in sequence to
obtain a seamless view through the environment.


10. A telepresence system for providing a first user with a first display of
an environment and a second user with a second display of the
environment, the system comprising:
an array of cameras, each camera having an associated view of the
environment and an associated camera output representing the associated
view, the array including at least one camera path, wherein each path is
defined by a series of cameras having progressively different perspectives
of the environment;
a first interface user device associated with the first user having first user
inputs associated with movement along a first path in the array;
a second user interface device associated with the second user having
second user inputs associated with movement along a second path in the
array;


                                                                    6
                        Case 1:20-cv-01106-LGS Document 114 Filed 02/02/21 Page 7 of 19




               Disputed Phrases and Claim Language                             Kewazinga’s     Google’s        Court’s
                                                                                Proposed       Proposed      Construction
                                                                               Construction   Construction
at least one processing element coupled to the user interface devices for
receiving user inputs, the processing element configured to:
interpret received first user inputs and select outputs of cameras in the
first path, mix the outputs of cameras in the first path in accordance with
the received first user inputs by sequentially tweening the selected outputs
of cameras in the first path, and
interpret received second inputs and select outputs of cameras in the
second path independently of the first inputs, mix the outputs of cameras
in the second path in accordance with the received second user inputs by
sequentially tweening the selected outputs of cameras in the second path,
thereby allowing the first user and second user to navigate simultaneously
and independently through the array.


14. A system for remote seamless viewing of an environment from an
array of cameras, each having an output representing an image of the
environment, the device comprising:
an interface device having inputs for selecting a path through at least a
portion of the array from which to view the environment, the path
including a sequence of cameras, each camera in the sequence having a
different point perspective and a field of view that overlaps that of an
adjacent cameras; and
a display device for sequentially displaying the image from each camera
in the sequence by tweening the image of a current camera in the
sequence to the image of a next camera in the sequence, thereby
providing the user a seamless view of the environment.



                                                                 7
                                 Case 1:20-cv-01106-LGS Document 114 Filed 02/02/21 Page 8 of 19




                       Disputed Phrases and Claim Language                      Kewazinga’s     Google’s        Court’s
                                                                                 Proposed       Proposed      Construction
                                                                                Construction   Construction
     15. A method for seamless viewing of an environment, the method
     comprising:
     receiving electronically a first image from an array of cameras having
     progressively different perspectives of the environment, the first image
     having a first field of view;
     receiving electronically a second image from the array, the second image
     having a second field of view that overlaps the first field of view;
     receiving electronically a third image from the array, the third image
     having a third field of view that overlaps the second field of view;
     tweening the first image with the second image to obtain a first tweened
     image and then tweening the second image with the third image to obtain
     a second tweened image; and
     displaying the first image, first tweened image, second image, second
     tweened image, and third image in sequence to obtain a seamless view
     through the environment.


     272. A method of providing a user with views of a remote environment,
     the method comprising:
     receiving electronic images of the environment from a first array of
     cameras;
     removing the first array from the environment;




2
    Unasserted dependent claim 27 reproduced for context.

                                                                      8
                         Case 1:20-cv-01106-LGS Document 114 Filed 02/02/21 Page 9 of 19




                Disputed Phrases and Claim Language                             Kewazinga’s     Google’s        Court’s
                                                                                 Proposed       Proposed      Construction
                                                                                Construction   Construction
receiving electronic images of the environment from a second array of
cameras, wherein the first and second arrays capture images from
different places in the environment;
storing images of the environment from at least the first array for
retrieval;
receiving a first input from a first user interface device associated with a
first user, the first input indicating movement along a first path, the first
path including a first image from the first array and a second image from
the second array;
sequentially providing the first user with the first image, and the second
image, thereby simulating movement along the first path forward or
backward in the environment.


29. The method of claim 27 further comprising mixing the first image
with the second image to produce a mixed image and sequentially
providing the user with the first image, the mixed image and the second
image.




                                                                   9
                          Case 1:20-cv-01106-LGS Document 114 Filed 02/02/21 Page 10 of 19




                 Disputed Phrases and Claim Language                                Kewazinga’s            Google’s           Court’s
                                                                                     Proposed              Proposed         Construction
                                                                                    Construction          Construction

“mosaicing”                                                                       creating imagery       creating imagery
                                                                                  assembled from a       assembled from
 (’325 patent, claims 1, 5, 6; reproduced in full below)
                                                                                  plurality of images,   a plurality of
                                                                                  or portions thereof,   camera outputs,
’325 Patent, claims 1, 5, 6:                                                      including an           or portions
                                                                                  alignment process      thereof,
 1. A telepresence system for providing a first user with a first display of      and a composition      including an
 an environment and a second user with a second display of the                    process                alignment
 environment, the system comprising:                                                                     process and a
 an array of cameras, each camera having an associated view of the                                       composition
 environment and an associated camera output representing the associated                                 process to
 view, the array including at least one camera path wherein each path is                                 achieve a
 defined by a series of cameras having progressively different perspectives                              seamless
 of the environment;                                                                                     combination of
                                                                                                         the camera
 a first user interface device associated with the first user having first user                          outputs
 inputs associated with movement along a first path in the array;
 a second user interface device associated with the second user having
 second user inputs associated with movement along a second path in the
 array;
 at least one processing element coupled to the user interface devices for
 receiving user inputs, the processing element configured to:
 interpret received first user inputs and select outputs of cameras in the
 first path, mix the outputs of cameras in the first path in accordance with
 the received first user inputs by sequentially mosaicing the selected
 outputs of cameras in the first path and
 interpret received second inputs and select outputs of cameras in the
 second path independently of the first inputs, mix the outputs of cameras

                                                                    10
                        Case 1:20-cv-01106-LGS Document 114 Filed 02/02/21 Page 11 of 19




               Disputed Phrases and Claim Language                          Kewazinga’s     Google’s        Court’s
                                                                             Proposed       Proposed      Construction
                                                                            Construction   Construction
in the second path in accordance with the received second user inputs by
sequentially mosaicing the selected outputs of cameras in the second
path, thereby allowing the first user and second user to navigate
simultaneously and independently through the array.


5. A system for remote seamless viewing of an environment from an
array of cameras, each having an output representing an image of the
environment, the device comprising:
an interface device having inputs for selecting a path through at least a
portion of the array from which to view the environment, the path
including a sequence of cameras, each camera in the sequence having a
different point perspective and a field of view that overlaps that of an
adjacent cameras; and
a display device for sequentially displaying the image from each camera
in the sequence by mosaicing the image of a current camera in the
sequence to the image of a next camera in the sequence, thereby
providing the user a seamless view of the environment.


6. A method for seamless viewing of an environment, the method
comprising:
receiving electronically a first image from an array of cameras having
progressively different perspectives of the environment, the first image
having a first field of view;
receiving electronically a second image from the array, the second image
having a second field of the view that overlaps the first field of view;


                                                                11
                        Case 1:20-cv-01106-LGS Document 114 Filed 02/02/21 Page 12 of 19




               Disputed Phrases and Claim Language                       Kewazinga’s     Google’s        Court’s
                                                                          Proposed       Proposed      Construction
                                                                         Construction   Construction
receiving electronically a third image from the array, the third image
having a third field of view that overlaps the second field of view;
mosaicing the first image with the second image and then mosaicing the
second image with the third image; and
displaying the first, second, third and mosaic images in sequence to
obtain a seamless view through the environment.




                                                                12
                            Case 1:20-cv-01106-LGS Document 114 Filed 02/02/21 Page 13 of 19




B.      Agreed Proposed Constructions (Texas Rule 4-5(d)(2))

        The table below identifies the constructions on which the parties have agreed.

     Terms and Phrases            Claims        Kewazinga’s       Google’s                          Court’s Construction
                                (including       Proposed         Proposed
                               unasserted       Construction     Construction
                              independent
                                claims on
                             which asserted
                             claims depend)

 [first] [second] view of    U.S. Patent No.    [AGREED]        [AGREED]          [first] [second] view of multiple locations through a remote
 the environment             9,055,234                                            environment
                             (“’234 patent”),
                             claims 1, 13,
                             and 14

 tweening                    ’325 patent,       [AGREED]        [AGREED]          generating synthetic imagery from acquired imagery, and
                             claims 10, 14,                                       utilizing that synthetic imagery between the acquired
                             15; ’234 patent,                                     imagery, in order to show movement and transition
                             claims 7, 19, 20                                     between the acquired imagery

 tweened imagery             ’234 patent,       [AGREED]        [AGREED]          This term should be construed in accordance with the
                             claims 6, 19                                         agreed-upon construction of the term “tweening.”

 tweened image               ’325 patent,       [AGREED]        [AGREED]          This term should be construed in accordance with the
                             claim 15                                             agreed-upon construction of the term “tweening.”

 tweened                     ’234 patent,       [AGREED]        [AGREED]          This term should be construed in accordance with the
                             claim 6                                              agreed-upon construction of the term “tweening.”




                                                                  13
                            Case 1:20-cv-01106-LGS Document 114 Filed 02/02/21 Page 14 of 19




  Terms and Phrases               Claims      Kewazinga’s     Google’s                       Court’s Construction
                                (including     Proposed       Proposed
                               unasserted     Construction   Construction
                              independent
                                claims on
                             which asserted
                             claims depend)

tweening the selected        ’325 patent,     [AGREED]       [AGREED]       This term should be construed in accordance with the
outputs of cameras in        claim 10                                       agreed-upon construction of the term “tweening.”
the [first] [second] path

tweening the image of a ’325 patent,          [AGREED]       [AGREED]       This term should be construed in accordance with the
current camera in the    claim 14                                           agreed-upon construction of the term “tweening.”
sequence to the image of
a next camera in the
sequence

cause imagery of two or      ’234 patent,     [AGREED]       [AGREED]       This term should be construed in accordance with the
more different               claim 6                                        agreed-upon construction of the term “tweening.”
perspectives along the
first view to be tweened

tweening imagery of          ’234 patent,     [AGREED]       [AGREED]       This term should be construed in accordance with the
two or more different        claim 19                                       agreed-upon construction of the term “tweening.”
perspectives along the
first view




                                                              14
                       Case 1:20-cv-01106-LGS Document 114 Filed 02/02/21 Page 15 of 19




  Terms and Phrases           Claims        Kewazinga’s     Google’s                        Court’s Construction
                            (including       Proposed       Proposed
                           unasserted       Construction   Construction
                          independent
                            claims on
                         which asserted
                         claims depend)

tweening the first image ’325 patent,       [AGREED]       [AGREED]       This term should be construed in accordance with the
with the second image     claim 15                                        agreed-upon construction of the term “tweening.”
to obtain a first tweened
image and then
tweening the second
image with the third
image to obtain a second
tweened image

mosaic imagery           ’234 patent,       [AGREED]       [AGREED]       This term should be construed in accordance with the
                         claims 1, 3, 13,                                 construction of the term “mosaicing” that is adopted by the
                         16                                               Court. The parties dispute the construction of “mosaicing”
                                                                          and have provided their proposals above.

mosaic images            ’325 patent,       [AGREED]       [AGREED]       This term should be construed in accordance with the
                         claim 6                                          construction of the term “mosaicing” that is adopted by the
                                                                          Court. The parties dispute the construction of “mosaicing”
                                                                          and have provided their proposals above.

generate mosaic          ’234 patent,       [AGREED]       [AGREED]       This term should be construed in accordance with the
imagery                  claim 1                                          construction of the term “mosaicing” that is adopted by the
                                                                          Court. The parties dispute the construction of “mosaicing”
                                                                          and have provided their proposals above.




                                                            15
                            Case 1:20-cv-01106-LGS Document 114 Filed 02/02/21 Page 16 of 19




  Terms and Phrases               Claims      Kewazinga’s     Google’s                        Court’s Construction
                                (including     Proposed       Proposed
                               unasserted     Construction   Construction
                              independent
                                claims on
                             which asserted
                             claims depend)

mosaic imagery along         ’234 patent,     [AGREED]       [AGREED]       This term should be construed in accordance with the
the [first] [second] view    claim 1                                        construction of the term “mosaicing” that is adopted by the
                                                                            Court. The parties dispute the construction of “mosaicing”
                                                                            and have provided their proposals above.

mosaic imagery of            ’234 patent,     [AGREED]       [AGREED]       This term should be construed in accordance with the
progressively different      claim 13                                       construction of the term “mosaicing” that is adopted by the
locations along the                                                         Court. The parties dispute the construction of “mosaicing”
[first] [second] view                                                       and have provided their proposals above.

mosaicing the selected       ’325 patent,     [AGREED]       [AGREED]       This term should be construed in accordance with the
outputs of cameras in        claim 1                                        construction of the term “mosaicing” that is adopted by the
the [first] [second] path                                                   Court. The parties dispute the construction of “mosaicing”
                                                                            and have provided their proposals above.

sequentially mosaicing       ’325 patent,     [AGREED]       [AGREED]       This term should be construed in accordance with the
the selected outputs of      claim 1                                        construction of the term “mosaicing” that is adopted by the
cameras in the [first]                                                      Court. The parties dispute the construction of “mosaicing”
[second] path                                                               and have provided their proposals above.

mosaicing the image of ’325 patent,           [AGREED]       [AGREED]       This term should be construed in accordance with the
a current camera in the  claim 5                                            construction of the term “mosaicing” that is adopted by the
sequence to the image of                                                    Court. The parties dispute the construction of “mosaicing”
a next camera in the                                                        and have provided their proposals above.
sequence

                                                              16
                        Case 1:20-cv-01106-LGS Document 114 Filed 02/02/21 Page 17 of 19




  Terms and Phrases           Claims      Kewazinga’s     Google’s                        Court’s Construction
                            (including     Proposed       Proposed
                           unasserted     Construction   Construction
                          independent
                            claims on
                         which asserted
                         claims depend)

mosaicing the first      ’325 patent,     [AGREED]       [AGREED]       This term should be construed in accordance with the
image with the second    claim 6                                        construction of the term “mosaicing” that is adopted by the
image and then                                                          Court. The parties dispute the construction of “mosaicing”
mosaicing the second                                                    and have provided their proposals above.
image with the third
image




                                                          17
     Case 1:20-cv-01106-LGS Document 114 Filed 02/02/21 Page 18 of 19




Dated: February 2, 2021

Respectfully submitted,


/s/ Ian G. DiBernardo                        /s/ Ameet A. Modi
Ian G. DiBernardo                            John M. Desmarais
Timothy K. Gilman                            jdesmarais@desmaraisllp.com
Kenneth L. Stein                             Steven M. Balcof
Saunak K. Desai                              sbalcof@desmaraisllp.com
Gregory R. Springsted                        Elizabeth Weyl
STROOCK & STROOCK & LAVAN LLP                eweyl@desmaraisllp.com
180 Maiden Lane                              David A. Frey
New York, NY 10038                           dfrey@desmaraisllp.com
Tel: (212) 806-5400                          DESMARAIS LLP
Fax: (212) 806-6006                          230 Park Avenue
Email: idibernardo@stroock.com               New York, NY 10169
Email: tgilman@stroock.com                   Tel: (212) 351-3400
Email: kstein@stroock.com                    Fax: (212) 351-3401
Email: sdesai@stroock.com
Email: gspringsted@stroock.com               Ameet A. Modi
                                             amodi@desmaraisllp.com
Counsel for Plaintiff Kewazinga Corp.        Emily H. Chen (pro hac vice)
                                             echen@desmaraisllp.com
                                             DESMARAIS LLP
                                             101 California Street
                                             San Francisco, CA 94111
                                             Tel: (415) 573-1900
                                             Fax: (415) 573-1901

                                             Counsel for Defendant Google LLC




                                        18
       Case 1:20-cv-01106-LGS Document 114 Filed 02/02/21 Page 19 of 19




                                   PROOF OF SERVICE

       The undersigned hereby certifies that on February 2, 2021, a true and correct copy of the

above and foregoing document was served on the following counsel via ECF filing:

                         John M. Desmarais
                         jdesmarais@desmaraisllp.com
                         Steven M. Balcof
                         sbalcof@desmaraisllp.com
                         Elizabeth Weyl
                         eweyl@desmaraisllp.com
                         David A. Frey
                         dfrey@desmaraisllp.com
                         DESMARAIS LLP
                         230 Park Avenue
                         New York, NY 10169
                         Tel: (212) 351-3400
                         Fax: (212) 351-3401

                         Ameet A. Modi
                         amodi@desmaraisllp.com
                         Emily H. Chen (pro hac vice)
                         echen@desmaraisllp.com
                         DESMARAIS LLP
                         101 California Street
                         San Francisco, CA 94111
                         Tel: (415) 573-1900
                         Fax: (415) 573-1901

                         Counsel for Defendant Google LLC


                                                /s/ Saunak K. Desai




                                              19
